20-10887-tmd Doc#83 Filed 10/27/20 Entered 10/27/20 16:52:43 Main Document Pg 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

   IN RE:                                             §
                                                      §
   WC 3RD and CONGRESS, LP,                           §             Case No. 20-10887-tmd
                                                      §
           Debtor.                                    §


     APPELLEE ROY F. & JOAN COLE MITTE FOUNDATION’S DESIGNATION OF
        ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

          In accordance with Bankruptcy Rule 8009(a)(2), Appellee The Roy F. & Joann Cole Mitte

  Foundation (“Mitte”) files its Designation of Additional Items to be Included in the Record on

  Appeal regarding Debtor’s appeal from the Order Granting Motion to Dismiss Case.

          Mitte designates the following additional items for inclusion in the record on appeal:

                               Description                                Filing Date     Docket No.

   Bankruptcy Court’s Docket Sheet, Case No. 20-10887-tmd; In                 NA              NA
   re: WC 3rd and Congress LP.
   Global Notes, Methodology and Specific Disclosures Regarding             9/1/2020           48
   the Debtor’s Schedules of Assets and Liabilities and Statements
   of Financial Affairs
   Deposition Transcript of Barbara Lee, with Exhibits                        NA              NA




  1465355.v1
20-10887-tmd Doc#83 Filed 10/27/20 Entered 10/27/20 16:52:43 Main Document Pg 2 of 2




                                               Respectfully Submitted,

                                               By:     /s/ William H. Daniel
                                                       William H. Daniel
                                                       State Bar No. 05362700
                                                       Ray Chester
                                                       State Bar No. 04189065
                                                       McGinnis Lochridge LLP
                                                       600 Congress Avenue, Suite 2100
                                                       Austin, Texas 78701
                                                       (512) 495-6000
                                                       (512) 495-6093 (Fax)
                                                       Email: rchester@mcginnislaw.com
                                                       Email: wdaniel@mcginnislaw.com

                                               ATTORNEYS FOR THE ROY F. & JOANN
                                               COLE MITTE FOUNDATION


                                  CERTIFICATE OF SERVICE

          I certify that on October 27, 2020, a true and correct copy of the foregoing documents was
  sent to all parties receiving notice through the ECF System in this Bankruptcy case and to the
  following via first-class mail:

  Mark H. Ralston
  Fishman Jackson Ronquillo PLLC
  13155 Noel Road, Suite 700
  Dallas, TX 75240
  Email: mralston@fjrpllc.com

  Stephen W. Lemmon
  Streusand, Landon, Ozburn & Lemmon LLP
  1801 S. MoPac Expressway, Suite 320
  Austin, TX 78746


                                               /s/ William H. Daniel
                                               William H. Daniel




                                                 -2-
  1465355.v1
